Mr. Paul Fogarty January 21, 2020
FOGARTY LAW GROUP PLLC

1001 4th Ave, Suite 3200

Seattle, WA 98154

Bier, Big EO
CC: The Honorable Christopher M. Alston . “ Seeiia *hing,,
700 Stewart St. 24 a °
Seattle, WA 98101 OR ay 2
ANKE RER
PFC,
BK Case # 16-11767-CMA “reotK

Appeal # 20-S001
Mr. Fogarty:

| am writing as one of the appellees noted in your notice of appeal
for Mr. Calvert. Thank you, Mr. Fogarty, for informing us that the rea-
son we were named as “appellees” was because we wrote letters of
objection to motions. The motion receiving the greatest attention
was the motion to convert to a chapter 7. Mr Calvert’s former
counsel accompanied all notifications of pending motions with the
advisory that “Please take note that if you oppose the motion you
must file no later than....... ” This means that such letters are accept-
ed procedure. The relevant statutes and the Handbook for Unse-
cured Creditor’s Committees support this conclusion.

Naming us as appellees is in keeping with the prior pattern of intimi-
dation of creditors, particularly creditors who tried to prevent a total
loss of assets remaining within the NWTM estate by Mr. Calvert. The
parties noted as appellees expressed their opinions in writing to the
court as the only method we had available to speak. Your client act-
ed to neutralize the Creditor’s Committee, with his former counsel
pushing me off the UCC under threat of litigation.

In my view the court’s decision on compensation to the professionals

was more than generous given the outcome of the bankruptcy and
the behavior and performance of the professionais.

. bk (i x 3 f
LQ) beam A Be
William L. Hanson,

Unsecured Creditor NWTM

Case 16-11767-CMA Doc 2212 Filed 01/24/20 Ent. 01/24/20 15:48:50 Pg.1of1
